Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 14, 2018

                                           No. 04-18-00948-CV

                                     IN RE Jason Charles CARTER

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On December 12, 2018, relator filed a petition for writ of mandamus. After considering
the petition, this court concludes relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.

           It is so ORDERED on December 14, 2018.


                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
  This proceeding arises out of Cause No. 17316-A, styled The State of Texas v. Jason Charles Carter, pending in
the 216th Judicial District Court, Kerr County, Texas, the Honorable N. Keith Williams presiding.